UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1233


MARIE THERESE ASSA'AD-FALTAS,

                Party-in-Interest – Appellant,

          and

UNITED STATES OF AMERICA,

                Plaintiff,


          v.

STATE OF SOUTH CAROLINA; NIKKI HALEY, in           her   official
capacity as the Governor of South Carolina,

                Defendants - Appellees.



                              No. 12-1243


MARIE THERESE ASSA'AD-FALTAS,

                Party-in-Interest – Appellant,

          and

LOW COUNTRY IMMIGRATION COALITION; MUJERES DE TRIUNFO;
NUEVOS CAMINOS; SOUTH CAROLINA VICTIM ASSISTANCE NETWORK;
SOUTH   CAROLINA   HISPANIC   LEADERSHIP  COUNCIL;   SERVICE
EMPLOYEES INTERNATIONAL UNION; SOUTHERN REGIONAL JOINT BOARD
OF WORKERS UNITED; JANE DOE, No. 1; Jane Doe, No. 2; JOHN
DOE, No. 1; YAJAIRA BENET-SMITH; KELLER BARRON; JOHN
MCKENZIE; SANDRA JONES

                Plaintiffs,
          and

UNITED STATES OF AMERICA,

                Party-in-Interest,


          v.

JAMES ALTON CANNON, in his official capacity as the Sheriff
of Charleston County; SCARLETT A. WILSON, in her official
capacity as Solicitor of the Ninth Judicial Circuit; ALAN
WILSON, in his official capacity as Attorney General of the
State of South Carolina; STATE OF SOUTH CAROLINA; NIKKI
HALEY, in her official capacity as the Governor of South
Carolina,

                Defendants - Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Charleston. Richard Mark Gergel, District
Judge. (2:11-cv-02958-RMG; 2:11-cv-02779-RMG)


Submitted:   August 22, 2012              Decided:   August 24, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marie Therese Assa'ad-Faltas, Appellant Pro Se. Robert D. Cook,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, James Emory Smith, Jr., Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In these consolidated appeals, Marie Therese Assa’ad-

Faltas seeks to appeal the district court’s orders denying her

motions   to   intervene     in   two   district   court   actions,     and   its

order denying her Fed. R. Civ. P. 59(e) motion.              We dismiss the

appeals for lack of jurisdiction because Assa’ad-Faltas did not

timely appeal.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal.

Fed. R. App. P. 4(a)(1)(A).              When the United States or its

officer or agency is a party, the notice of appeal must be filed

no more than sixty days after the entry of the district court’s

final judgment or order.          Fed. R. App. P. 4(a)(1)(B).           Although

the district court may extend the appeal period under Fed. R.

App. P. 4(a)(5), or reopen the appeal period under Fed. R. App.

P. 4(a)(6), “the timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”              Bowles v. Russell, 551

U.S. 205, 214 (2007).

            The district court’s orders were entered on the docket

on November 7, 2011, November 10, 2011, and December 14, 2011,

respectively.     The notice of appeal was filed on February 17,

2012.     Because Assa’ad-Faltas failed to file timely notices of

appeal    or   obtain   an   extension      or   reopening   of   the    appeal

periods, we deny leave to proceed in forma pauperis and dismiss

                                        3
the appeals.          We also deny as moot Assa’ad-Faltas’s motions to

file    a    surreply       brief   and   to       place   the    appeals      in    abeyance

pending       the    Supreme       Court’s     decision      in    Arizona      v.    United

States, 132 S. Ct. 2492 (2012).

               We dispense with oral argument because the facts and

legal       contentions      are    adequately        presented     in   the        materials

before      the     court    and    argument       would   not    aid    the    decisional

process.



                                                                                    DISMISSED




                                               4